ORDER
Appellants’ Motion for Clarification Regarding Interest is GRANTED, and the opinion filed in this case on September 11, 1998, is amended as follows:
In the last paragraph on page 10776 [155 F.3d at 1126], the sentence beginning “We remand ...” should be amended to read: “We remand to the Secretary for redeter-mination of the FY 1985 day outlier thresholds with instructions to recompute them using the 1984 MEDPAR file and to reimburse the Hospitals for any difference in outlier payments, and for an award of any interest payments that may be due appellants pursuant to 42 U.S.C. § 139500(f)(2).”